FILED
                             NOT FOR PUBLICATION                            MAR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES ELDER,                                     No. 10-56998

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01353-UA-JCG

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION, Off. of
Dis. Adjud. & Review,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       James Elder appeals pro se from the district court’s order denying his

request to proceed in forma pauperis. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion. Tripati v. First Nat’l Bank & Trust,

821 F.2d 1368, 1369 (9th Cir. 1987). We reverse and remand.

      The district court did not have the benefit of full information regarding

Elder’s financial situation. Based upon additional information submitted on

appeal, we reverse the denial of Elder’s request to proceed in forma pauperis and

remand for further proceedings. See Rowland v. Cal. Men’s Colony, 506 U.S. 194,

203 (1993) (an individual is indigent under 28 U.S.C. § 1915 if he is unable to pay

fees and still provide the necessities of life for himself and any dependents).

      Elder shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                           2                                      10-56998